                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

COREY WILLIAM JACKSON,

       Plaintiff,                                                     ORDER
v.
                                                              Case No. 19-cv-685-bbc
BROWN COUNTY JAIL,

       Defendant.


       Plaintiff Corey William Jackson has filed a proposed civil complaint and requested

leave to proceed without prepaying the filing fee. To evaluate plaintiff’s request to proceed

with prepayment of the filing fee, I must review a certified copy of plaintiff’s inmate trust

fund account statement (or institutional equivalent) for the six-month period immediately

preceding the filing of the complaint. 28 U.S.C. § 1915(a)(2).

       For this case to proceed, plaintiff must submit the certified trust fund account

statement no later than September 12, 2019. If I find that plaintiff is indigent, I will

calculate an initial partial payment amount that must be paid before the court can screen the

merits of the complaint under 28 U.S.C. § 1915(e)(2). Thereafter, plaintiff will be required

to pay the balance of the filing fee in installments.




                                             ORDER

       IT IS ORDERED that plaintiff Corey William Jackson may have until September 12,

2019 to submit a trust fund account statement for the period beginning approximately

February 22, 2019 and ending approximately August 22, 2019. If, by September 12, 2019,

plaintiff fails to respond to this order, I will assume that plaintiff wishes to withdraw this
action voluntarily. In that event, the case will be closed without prejudice to plaintiff filing

the case at a later date.




               Entered this 22nd day of August, 2019.

                                    BY THE COURT:

                                    /s/

                                    PETER OPPENEER
                                    Magistrate Judge
